Exhibit 99.1 Paramount gold NEVADA Appoints RUDI FRONK A Director and board chairman Winnemucca, Nevada – January 12, 2017 - The Board of Directors of Paramount Gold Nevada Corp. (NYSE MKT: PZG) ("Paramount”) announced today the appointment of Rudi Fronk as an independent director of the Company, effective immediately.Mr. Fronk’s appointment expands the Board to 7 directors, 6 of whom are independent. Mr. Fronk will assume the role of non-executive Chairman and is expected to serve as a member of the Corporate Governance and Nominating, and Compensation Committees. Mr. David Smith, who has served as Paramount Chairman for the past two years, will continue as a director. “Rudi’s 30 years of broad leadership experience in the mining industry will add valuable perspective to our Board of Directors,” said Glen Van Treek, CEO and President.“His engineering knowledge will also assist us as we move through the process of completing a Pre-Feasibility Study on our Grassy Mountain Gold Project. Rudi has helped to oversee a number of these studies at Seabridge Gold. We appreciate his willingness to serve as a director and look forward to benefitting from his judgment and guidance.” Mr. Fronk, a graduate of Columbia University from which he holds a Bachelor of Science in Mining Engineering and a Master of Science in Mineral Economics, has over 30 years of experience in the gold sector primarily as a senior officer and director of publically traded gold exploration companies. In 1999, Mr. Fronk co-founded Seabridge Gold Inc. (“Seabridge Gold”), a US$500 million market cap company with gold reserves exceeding 45 million ounces and one of the world’s largest resource bases of gold and copper. He currently serves as Chairman and as the Company’s CEO, a position he has held since inception. In addition to his extensive experience with Seabridge Gold, Mr. Fronk has held senior management positions with Greenstone Resources, Columbia Resources, Behre Dolbear & Company, Riverside Associates, Phibro-Salomon, Amax and DRX. About Paramount Gold Nevada Corp.
